             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


CLIFFORD HILER,

                     Plaintiff,
vs.                                                      NO. CIV-18-773-HE


JASON BRYANT,Warden, et al..

                     Defendants.


                                          ORDER


       Plaintiff Clifford Hiler, a state prisoner appearing pro se, filed this action pursuant

to 42 U.S.C. § 1983 alleging a violation of his Eighth Amendment rights. He also filed a

motion seeking leave to proceed in forma pauperis Cifp'^). Pursuant to 28 U.S.C.

§636(b)(l)(B), the matter was referred for initial proceedings to Magistrate Judge Shon T.

Erwin. The magistrate judge granted plaintiffs motion to proceed ifp but ordered plaintiff

to pay an initial partial filing fee of $72.10 by September 5, 2018. Plaintiff was advised

that he could voluntarily dismiss the action by that date without incurring any fees or costs.

He was further advised that the action would be dismissed without prejudice if he failed to

make the initial partial payment or show cause in writing why he failed to pay by the

specified date. When plaintiff neither made the initial partial payment nor otherwise

responded to his order, the magistrate judge recommended that the action be dismissed

without prejudice.

       Objections to the magistrate judge's Report and Recommendation were due by

October 11,2018. On October 15, the court received a letter from plaintiff. He stated that

that he had limited funds and would pay $40 now and asked for an extension until
November to pay the rest of the initial filing fee. On October 17, 2018, the court clerk's

office received funds from plaintiff in the amount of $42.10.

       The court concludes plaintiffs request for an extension oftime within which to pay

the remainder of the filing fee should be granted. Plaintiff is directed to pay the remaining

$30 of the initial partial filing fee by November 17, 2018, with the remainder of the $350

fee to be paid as directed by the magistrate judge in his August 17, 2018, order. Failure to

pay the $30 by November 17, 2018, will result in the dismissal of this action without

prejudice.

       IT IS SO ORDERED


       Dated this   ^th day of     ,2018.




                                                  JOE HEATON
                                                  CHIEE/U.S. DISTRICT JUDGE
